Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

DETAILED ACTION
Claims 1 – 5 and 7 - 20 are pending in the application.
Claim 6 is cancelled.
Claims 1, 9, and 17 are independent. 
This action is Final based on the same 35 U.S.C. §103 prior art references that were necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claim 17, the objection is rescinded. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 9 – 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US PG Pub. No. 20200383284), herein “Larsen,” in view of Sun et al. (PG Pub. No. 20200296906), herein “Sun” in further view of Oliver (US Patent No. 5,696,671).

	
Regarding claim 1,
Larsen teaches a system for providing irrigation water to a soil depth of a crop rootzone in a plurality of crop fields using a sensor network and soil moisture modeling, (Par. 0029: “The disclosure is also directed to a machine learning artificial intelligence system for predicting soil moisture levels at a property and communicating them to an irrigation system to execute watering instructions at the property based on the predictive soil moisture levels. The artificial intelligence system may model a property's soil moisture levels using various data, such as third party weather data at a remote location, system weather data at a remote location, soil moisture levels at a remote location, and water flow data at a remote location or from a local utility company.” See also abstract.  Examiner’s Note – Sun, cited below, teaches the aspect of soil depth. Examiner’s Note – Sun (below) teaches soil depth (Par. 0034, 0045, and 0061.) the system comprising:
a sensor network in a first crop field, comprising: (Par. 0101: “One example may include a system that may not have rain sensors, moisture sensors or environmental sensors, while a nearby that property might have any number of these. The AI feature may relay or pull from other property's specific data to make adjustments to the baseline watering schedule at the client's property. This may also allow irrigation customers who may not have all the features of surrounding properties to still take advantage of surrounding property data. For example, as seen in the extended network of irrigation controllers in FIG. 4, property 2 does not have dedicated soil moisture sensors nor water flow detectors. Property 3 and/or property 1 may provide ground truth data for property 2.”) 
a soil moisture sensor in the first crop field;  (Par. 0012: “…soil moisture levels measured over time at properties…”) 
a water added sensor in the first crop field; (Par. 0050: “if the system determines that there is a precipitation event at a second property (either by hardware 108' located at the second property, weather service data 146, etc.), it may delay a watering event at the user's property and monitor the soil moisture levels at the user's property.”) and
a meteorological elements sensor in the first crop field; (Par. 0088: “…model generator 304 may carry out training set process. In step 705, model generator 304 may receive data indicative of a potential triggering event, such as soil moisture levels measured over time at properties in the extended irrigation network, water flow measurements over time at properties in the extended irrigation network, and/or weather service data. Data indicative of a potential triggering event (640 in FIG. 6) may include a measured change in soil moisture levels at a remote property (745), a measured watering event occurring at a remote property (750), a measured precipitation at a remote location such as from weather service data (755), etc.” Par. 0012: “…the AI may use local sensor data from an extended network of irrigation systems, including but not limited to moisture sensors, rain sensors, water flow sensors, and other water station sensors and gather local data within a given range (such as a 5 to 15 mile radius, but the range may have other suitable distances, shapes and sizes depending on the property). Based on this collected data by itself or in connection with the historical data, the AI may generate a training data set that determines a soil moisture function that maps predictive soil moisture to the collected data. Based on the predictive soil moisture, the AI may automatically make changes to the baseline water programs and/or zones.”) 
at least one processor; and a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: (Par. 0048: “In certain configurations, prediction memory 220 may store sets of instructions for carrying out processes to model soil moisture levels at a specific property, generate a soil moisture prediction schedule, and/or generate a soil moisture function that maps predictive soil moisture to the data from the triggering event, described in connection with FIGS. 6-9. In general, instructions may be executed by prediction processor 208 to perform one or more processes consistent with disclosed embodiments. In some embodiments, soil moisture prediction processor 208 may include one or more known processing devices, such as, but not limited to, microprocessors from the Pentium™ or Xeon™ family manufactured by Intel™, the Turion™ family manufactured by AMD™, or any of various processors from other manufacturers. However, in other embodiments, soil moisture prediction processor 208 may be a plurality of devices coupled and configured to perform functions in accordance with the disclosure.”) 
determining a soil moisture model using data from the sensor network
in the first field; (Par. 0038: “Databases 114 may be established on a local server, a remote server, on the cloud, etc., and may be configured to collect and/or maintain the data from the weather, the remote moisture flow sensors, and/or the remote soil moisture sensors and provide it to the prediction system 204, model generator 304, and client devices 104.” Par. 0039: “Prediction system 204 may include one or more computing systems configured to perform one or more operations consistent with modeling the soil moisture levels of a specific property.” Par. 0029: “A remote property may be adjacent to the user's property, and may also include, for example, properties within a specific radius, such as a 5-mile radius, 10-mile radius, 20-mile radius, etc. Remote properties may also be referred to herein as "a second property" and the user's property may be referred to as "a first property," "user's property," and/or "client's property.” Par. 0060: “FIG. 4 shows a representative extended network of irrigation controllers at three different properties.” See also Par. 0104 – 0109.) 
	Larsen does not teach using a model and consider wilting and field capacity. However, Sun does teach determining a first field irrigation time using the soil moisture model, the first field irrigation time providing irrigation water to a soil depth of the crop rootzone above a Wilting Point (WP) and below a Field Capacity (FC) of soil in the first field; (Par. 0038: “Thus, V*(s) may model the risk and benefit of being at a state s. Because excessive soil moisture can impede root development, limit oxygen in the root zone, and cause leaching of soil nutrients, it is not ideal to have excessive moisture in the soil. Thus, moisture levels above field capacity are discouraged. As such, the control application 200 may assign negative values according to the level above field capacity. Also, the soil moisture level should not drop below the lower soil water threshold (at which crop stress occurs), and should never drop to permanent wilting point as the crop will die. Hence, a substantially negative value may be assigned to those levels near the lower soil water threshold or PWP. An example of V values may appear as follows…”  Par. 0049: “The control application 200 may model a growth process for a particular crop as a Markov chain, which includes a model for probabilistic transitions among a set of states S={s.sub.1, s.sub.2, . . . } over time. In agricultural irrigation, each state s.sub.i∈S may be defined as a total soil water (TSW) level at a certain crop growth stage. Depending on specific types of crop and soil, a minimum soil moisture level (management allowable depletion threshold) will be set higher than the permanent wilting point (PWP), at which plants can no longer extract water from soil (and potentially die). A time step may include three days, although the time step may be tuned to other values.”   Par. 0028: “Turning now to the drawings, FIG. 1 includes a drawing that shows a variety of factors for water gain and loss in soil. To implement a reinforcement learning routine, a control application may model an irrigation decision…   See the complete paragraph 0028.) 
applying the soil moisture model to a second field; and determining a second field irrigation time (Par. 0081: “the optimal irrigation schedule comprises an amount of water and a determined time at which the amount of water should be applied.” See also Par.0053, 0089, and many other paragraphs that teach “time” or “time steps.” Larsen also teaches in paragraph 0060 a second property: “FIG. 4 shows a representative extended network of irrigation controllers at three different properties.” See also Par. 0063, 0104 – 0109. Sun Paragraph 0073 also teaches a neural network model that can be used for different crops at various geographic locations. )  using the soil moisture model, the second field irrigation time providing irrigation water to a soil depth of the crop rootzone above a Wilting Point (WP) and below a Field Capacity (FC) of soil in the second field; (Par. 0049: “The control application 200 may model a growth process for a particular crop as a Markov chain, which includes a model for probabilistic transitions among a set of states S={s.sub.1, s.sub.2, . . . } over time. In agricultural irrigation, each state s.sub.i∈S may be defined as a total soil water (TSW) level at a certain crop growth stage. Depending on specific types of crop and soil, a minimum soil moisture level (management allowable depletion threshold) will be set higher than the permanent wilting point (PWP), at which plants can no longer extract water from soil (and potentially die). A time step may include three days, although the time step may be tuned to other values.”) 
an irrigation system providing irrigation water in the first field for the first field irrigation time to a soil depth (Par. 0061: “…application 200 may calculate an irrigation water depth I1 for day j according to a current TSW (TSW)…”  See also Par. 0034 and 0045 that teaches depth or irrigation.) of the crop rootzone above a Wilting Point (WP) and below a Field Capacity (FC) of soil in the first field, and providing irrigation water in the second field for the second field irrigation time to a soil depth of the crop rootzone above a Wilting Point (WP) and below a Field Capacity (FC) of soil in the second field. (Par. 0073: “Agricultural irrigation plays a critical role in addressing the challenge of fresh water shortage. The progress of wireless sensor and internet technologies allows advanced site-specific variable rate irrigation, which has not been fully exploited yet. A reinforcement learning based control approach is proposed. Its training can be carried out either through online crop growth season or offline simulations. A neural network infrastructure is built to facilitate efficient trainings. Its successful implementation opens a promising alternative in future computational agricultural research. Simulations for different crop types at various geographic locations show that the proposed method outperforms fixed irrigation scheduling by 59.8% and threshold based approach by 46.7% on average net return.” Par. 0032: “the control application 200 may evenly divide the soil moisture value between the permanent wilting point (PWP) and the field capacity by N different levels. The difference between adjacent levels may be determined by a desired precision of an irrigation system. An allowable depletion level (e.g., a metric defined by an operator or an administrator) may include a soil moisture level between the permanent wilting point and the field capacity, and may indicate a maximum amount of plant available water (PAW) allowed to be removed from the soil before irrigation occurs to prevent crop drought stress.” Par. 0031: “The control application 200 may model the cost of taking any action and consequence of being at any state in a form similar to the Bellmen equation. A state s, may include a state of a crop field, where the state may include a soil moisture level. The control application 200 may identify a set of actions to perform, such as waiting (e.g., doing nothing) or irrigating (applying water to the field) based on the state of the field s. As such, the control application 200 may determine whether to wait or irrigate the field to one of N levels. The control application 200 may further utilize a transition function T(s, a, s′), which may be affected by both the action, future precipitation, and evapotranspiration loss.” Examiner’s Note – See also Larsen above that teaches multiple fields or properties. (Par. 0029, 0101, 0107, 0109, and Figure 4.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system for providing water to multiple fields by using a model that takes data from a network of sensors and that has a processor for applying the model to a second property as in Larsen with using a model (or application) that is determined by wilting level and field capacity and applying this model to other areas and determine the best time to irrigated a particular field or crop as in Sun in order to provide an exact amount of water, which is no more and no less, and make precise irrigation control realistic for different crops. (Par. 0002). 
Larsen and Sun do not teach a second irrigation time for a second field at a soil depth in a rootzone where water percolates or is applied to full capacity to a rootzone. However, Oliver does teach wherein the first field irrigation time and the second field irrigation time provide irrigation water above field capacity for the soil depth at the crop rootzone resulting in irrigation water percolation to the crop rootzone. (Col. 3, line 65 – Col. 4, line 9: “On days on which irrigation or precipitation occur, the computed moisture content of the soil is adjusted to take into account the amount of water applied. Ascertaining the moisture depletion level could be made by direct measurement using arrays of moisture sensors. However, for large areas, installing and maintaining such sensors is costly and often impractical or impossible. Accordingly, for large areas, the moisture depletion level for each zone in the area is estimated based on both empirical and physical observations (e.g., type of plant, root depth, slope, sprinkler type and efficiency, etc.) and meteorological data values and derivations (i.e., normalized ET).”  Col. 4, line 28 - 41: “For example, precipitation is the natural way to replenish the moisture content of soil. Using precipitation as a replacement for irrigation water saves the cost of purchased water. If precipitation is predicted, a different irrigation schedule can be computed. It is advantageous to have all the moisture from the atmosphere applied to bring the moisture in the soil back to full field capacity. For example, referring to FIG. 1, the percent of moisture in the soil on day 8 indicates that irrigation is required. In the prior art, water would be applied until the full field capacity is met. However, if irrigation water is applied to full field capacity, all of the moisture from the precipitation on day 10 could not be used for replenishing the moisture in the soil. The excess water will be wasted as runoff or percolation beyond the root zone.”  Col. 6, line 23 - 37: “After each day's predicted value ETo has become past or historical, the cumulative moisture depletion needs to be checked for any differences between the predicted and actual ETo values. If the predicted ETo value was lower than the actual ETo value, the cumulative depletion value would be increased. An increase in the cumulative depletion value would be taken into account in computing the next watering schedule. If the predicted ETo value was higher than the actual ETo value, the cumulative depletion value would be decreased. If the cumulative depletion value becomes negative (full field capacity), the water which was applied is assumed to have percolated beyond the root zone and is therefore lost. The cumulative depletion value is than set to zero, meaning the moisture is at 100% soil capacity in the root zone area.” Col. 5, lines 45 – 60: “If desired, ETo values for a particular site can be predicted based upon a meteorological model for that site. The model can be simple or elaborate. For example, a simplistic algorithm can be that tomorrow's weather conditions can be approximated by a linear or weighted average of the conditions for the past n days. A more complex algorithm would predict future meteorological conditions on an hourly basis. In between these two extremes, assumptions can be made about one or all of the variables that are part of calculating the ETo value. Data which can be included in future predictions are rainfall, temperature, humidity or vapor pressure, solar radiation, wind speed, cloud cover, the date and time of the year; and long term seasonal averages. A number of prior art methods exist for making such predictions. The present invention uses any convenient prediction method.” Col. 5, lines 31 – 36: “The goal is to apply just enough water to replenish the soil to maintain healthy plants and turf without wasting water. Too much water applied will run off or percolate beyond the root depth of the plants and be lost. Not enough water will cause stress to the plants.” See also Col. 1, lines 66 – 67; Col. 2, lines 42 – 67; and Col. 3, lines 35 – 51.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system for providing water to multiple fields by using a model that takes data from a network of sensors and that has a processor for applying the model to a second property as in Larsen with using a model (or application) that is determined by wilting level and field capacity and applying this model to other areas and determine the best time to irrigated a particular field or crop as in Sun with irrigation to full field capacity to the root zone by predicting the required water amounts using a model at different times for a particular site, without having excess water run off where the water percolates beyond the root zone as in Oliver in order to determine what frequency to water a plant based on possibly shallow root zones that require shorter water times. (Col. 2, lines 3 – 5)

Regarding claim 2,
Larsen, Sun, and Oliver teach the limitations of claim 1 which claim 2 depends. 
Larsen also teaches that the water added sensor measures an actual amount of water added to a field. (Par. 0010: “This disclosure, in at least one aspect, relates to irrigation systems, including utility and function of an irrigation system with minimal or no human involvement. More generally the disclosure relates to a system with inputs from within an irrigation system and outside the irrigation system to manage the watering and irrigation of a given property. The inputs within the irrigation system may include, for example, water flow measurements… Par. 0014: “Additional inputs are contemplated and expected such as local watering laws and ordinances as well as local utility information for water usage.” Par. 0007: “…watering event…”  Par. 0059: “One of the fundamental challenges in obtaining accurate soil moisture predictions based on triggering events such as precipitation received at a remote location, or a watering event at a remote location…”) 

Regarding claim 3,
Larsen, Sun, and Oliver teach the limitations of claim 1 which claim 3 depends. 
Larsen also teaches that the meteorological elements sensor measures
at least one of temperature, precipitation, solar radiation, relative humidity, and
wind speed.  (Par. 0012: “Secondly, the AI may use local sensor data from an extended network of irrigation systems, including but not limited to moisture sensors, rain sensors, water flow sensors, and other water station sensors and gather local data within a given range (such as a 5 to 15 mile radius, but the range may have other suitable distances, shapes and sizes depending on the property).” Par. 0060: “As shown in FIG. 5, the input to the second neural network 506 may include the output of the first neural network 503 that is configured to predict a daily total soil water. The total soil water level may be affected by not only precipitation and irrigation, but also ET, runoff, and percolation, which themselves vary as a function of soil type, solar radiation, wind speed, temperatures, etc.” Par. 0045: “Precipitation 118 observed over a period of seventy- nine days is shown in a graph of FIG. 3.) 


Regarding claims 9 - 11, they are directed to a method of steps to implement the system or apparatuses set forth in previous claim 1 and current non-amended claims 2 – 3, respectively.  Larsen and Sun teach the claimed system or apparatuses in previously rejected claims 1 - 3.  Therefore, Larsen, Sun, and Oliver teach the method of steps in claims 9 – 11.  See also Response to argument section below. 

Regarding claim 17, it is directed to a non-transitory computer-readable medium to implement the system or apparatuses set forth in previously rejected claim 1, with the additional limitation of a non-transitory computer readable medium.  Larsen and Sun teach the claimed system or apparatuses in previously rejected claim 1.  Sun also teaches a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a for providing (Par. 0077: “non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor in a computer system or other system.”)  Therefore, Larsen and Sun teach the non-transitory computer-readable medium in claim 17.


	
Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sun in further view of Oliver in further view of van der Lee (US PG Pub. No. 20180368339).

Regarding claim 4,
Larsen and Sun teach the limitations of claim 1 which claim 4 depends. 
They do not teach that the sensor measures an amount of moisture at a plurality of depths.  However, van der Lee does teach a soil moisture sensor measures an amount of moisture contained in the soil at a plurality of different depths in the soil at the first field.  (Par. 0043: “FIG. 7 illustrates a moisture sensing environment using an example four-part moisture sensor with transmitter 26. Four-part sensor array 400 includes sensors 404, 406, 408 and 410, where each porous section includes two electrodes and a channel to route wires out of sensor array 400. Each of sensors 404, 406, 408 and 410 are adapted to sense moisture at different soil levels. For example, section 404 can be placed at the 1 ft. level, with section 406 at the 2 ft. level and so on. In practice sensor 400 could include as few as two porous sections housing electrodes up to a practical limit, depending on depth and precision required. In an example, porous section 404 can be located just below the soil surface, while porous sections 406 and 408 can be located at a depth where roots are significantly involved in water uptake. Porous section 410 is then located at a depth below where roots are significantly involved in water uptake. Accordingly, moisture data can be provided to an irrigation system in order to improve water delivery efficiency.” See figure 7, item 400.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system for providing water to multiple fields by using a model that takes data from a network of sensors and that has a processor for applying the model to a second property as in Larsen with using a model (or application) that is determined by wilting level and field capacity and applying this model to other areas and determine the best time to irrigated a particular field or crop as in Sun with measuring the soil at different depths as in van der Lee in order to “incorporate weather monitoring sensors and other moisture related data to reduce water usage, while maintaining or increasing crop yield.” (Par. 0003) 

Regarding claim 5,
Larsen, Sun, and van der Lee teach the limitations of claim 4 which claim 5 depends.  van der Lee also teaches the plurality of different depths in the soil at
the first field include a soil depth above the crop rootzone, a soil depth at the crop rootzone, and a soil depth below the crop rootzone.  (Par. 0043: “Porous section 410 is then located at a depth below where roots are significantly involved in water uptake. Accordingly, moisture data can be provided to an irrigation system in order to improve water delivery efficiency.” See Figure 7.) 

Regarding claim 7,
Larsen, Sun, and van der Lee teach the limitations of claim 5 which claim 7 depends.  Sun also teaches that the first field irrigation time and the second field irrigation time provide irrigation water below field capacity for the soil depth at the crop rootzone preventing irrigation water percolation to the soil depth below the crop rootzone thereby saving irrigation water. (Par. 0032: “In various embodiments, the control application 200 may evenly divide the soil moisture value between the permanent wilting point (PWP) and the field capacity by N different levels. The difference between adjacent levels may be determined by a desired precision of an irrigation system.  An allowable depletion level (e.g., a metric defined by an operator or an administrator) may include a soil moisture level between the permanent wilting point and the field capacity…” Par. 0027: “Notably, the control application may save a substantial amount of water by calculating the best option of whether to irrigate a certain amount of water…”) 

Regarding claim 8,
Larsen, Sun, and van der Lee teach the limitations of claim 5 which claim 8 depends.  Larsen and Sun also teaches that determining the soil moisture model comprises: determining current soil moisture, infiltration, percolation, and evapotranspiration at the soil depth above the crop rootzone in the first field using the data from the sensor network in the first field; and determining soil moisture at the soil depth above the crop rootzone in the second field using the current soil moisture, the infiltration, the percolation, and the evapotranspiration at the soil depth above the crop rootzone in the first field. (Par. 0074: “Prediction system 204 may constantly or nearly constantly receive data indicative of a potential triggering event, including data from weather services, hardware at remote properties, etc., in step 605. Data indicative of a potential triggering event (640 in FIG. 6) may include a measured change in soil moisture levels at a remote property (645), a measured watering event occurring at a remote property (650), a measured precipitation at a remote location (655), etc., and may further include data relating to the time of the triggering event, an air temperature, date of triggering event, etc. For example, triggering event may comprise data relating to the amount of precipitation, the location of the measured precipitation, the time of the event, and the air temperature at the time of the event. Additionally many more triggering events are contemplated including, but not limited to, utility water usage, evapotranspiration rates and others.” Sun Par. 0040: “Referring again to FIG. 1, a schematic diagram is shown that illustrates a variety of factors for water gain and loss in soil. As may be appreciated, an amount of water in soil varies over time depending on many factors. Notably, there are five ways of water loss and two ways of water gain.  Due to gravity (e.g., drainage), water retained in soil is pulled out of a root zone 115 to deeper layers, where the loss may be referred to as "deep" percolation 112. Evapotranspiration includes a combination of transpiration 106 and evaporation 103. Evapotranspiration accounts for plant water use (transpiration 106) and water evaporated from the soil and wet surfaces (evaporation 103). Water applied at rates exceeding an intake capacity of soil may be lost through runoff 109.” See also Par. 0034, 0038, 0041, 0071 (root depth); 0005, 0008, 0026, 0031, 0037, 0040, 0044, 0082, 0090 (predictive with evapotranspiration metric); 0028, 0040, 0060 (percolation); 0038 (soil moisture versus root zone); and 0040, 0041, 0047, 0061, 0071 (root zone or root depth). 

Claims 12, 13, 15, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sun in further view of van der Lee (US PG Pub. No. 20180368339).

Regarding claims 12, 13, 15, and 16, they are directed to a method of steps to implement the system or apparatuses set forth in previously rejected base claim 1 and dependent claims 4, 5, 7, and 8, respectively.  Larsen, Sun, and van der Lee teach the claimed system or apparatuses in previously rejected claims, 1, 4, 5, 7, and 8.  Therefore, Larsen, Sun, and van der Lee teach the method of steps in claims 12, 13, 15, and 16.

Regarding claims 18 and 19, they are directed to a non-transitory computer-readable medium to implement the system or apparatuses set forth in previously rejected base claim 1, and dependent claims 4 and 5. Larsen, Sun, and van der Lee teach the claimed system or apparatuses in claims 1, 4 and 5.   Therefore, Larsen, Sun, and van der Lee teach the non-transitory computer-readable medium in claims 18 and 19. 

Regarding claim 20, it is directed to a non-transitory computer-readable medium to implement the system or apparatuses set forth in previously rejected base claim 1 and previous rejected dependent claim 8.  Larsen, Sun, and van der Lee teach the claimed system or apparatuses in previously rejected claims 1 and 8.   Therefore, Larsen, Sun, and van der Lee teach the non-transitory computer-readable medium in claim 20. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sun in further view of van der Lee in further view of Oliver (US Patent No. 5,696,671).

Regarding claim 14,
Larsen, Sun, and van der Lee teach the limitations of claims 9, 12, and 13 which claim 14 depends.  They do not teach watering to above field capacity so that the water can percolate to the root zone or beyond.  However, Oliver does teach a first field irrigation time and the second field irrigation time provide irrigation water above field capacity for the soil depth at the crop rootzone resulting in irrigation water percolation to the crop rootzone. (Col. 3, line 65 – Col. 4, line 9: “On days on which irrigation or precipitation occur, the computed moisture content of the soil is adjusted to take into account the amount of water applied. Ascertaining the moisture depletion level could be made by direct measurement using arrays of moisture sensors. However, for large areas, installing and maintaining such sensors is costly and often impractical or impossible. Accordingly, for large areas, the moisture depletion level for each zone in the area is estimated based on both empirical and physical observations (e.g., type of plant, root depth, slope, sprinkler type and efficiency, etc.) and meteorological data values and derivations (i.e., normalized ET).”  Col. 4, line 28 - 41: “For example, precipitation is the natural way to replenish the moisture content of soil. Using precipitation as a replacement for irrigation water saves the cost of purchased water. If precipitation is predicted, a different irrigation schedule can be computed. It is advantageous to have all the moisture from the atmosphere applied to bring the moisture in the soil back to full field capacity. For example, referring to FIG. 1, the percent of moisture in the soil on day 8 indicates that irrigation is required. In the prior art, water would be applied until the full field capacity is met. However, if irrigation water is applied to full field capacity, all of the moisture from the precipitation on day 10 could not be used for replenishing the moisture in the soil. The excess water will be wasted as runoff or percolation beyond the root zone.”  Col. 6, line 23 - 37: “After each day's predicted value ETo has become past or historical, the cumulative moisture depletion needs to be checked for any differences between the predicted and actual ETo values. If the predicted ETo value was lower than the actual ETo value, the cumulative depletion value would be increased. An increase in the cumulative depletion value would be taken into account in computing the next watering schedule. If the predicted ETo value was higher than the actual ETo value, the cumulative depletion value would be decreased. If the cumulative depletion value becomes negative (full field capacity), the water which was applied is assumed to have percolated beyond the root zone and is therefore lost. The cumulative depletion value is than set to zero, meaning the moisture is at 100% soil capacity in the root zone area.” Col. 5, lines 45 – 60: “If desired, ETo values for a particular site can be predicted based upon a meteorological model for that site. The model can be simple or elaborate. For example, a simplistic algorithm can be that tomorrow's weather conditions can be approximated by a linear or weighted average of the conditions for the past n days. A more complex algorithm would predict future meteorological conditions on an hourly basis. In between these two extremes, assumptions can be made about one or all of the variables that are part of calculating the ETo value. Data which can be included in future predictions are rainfall, temperature, humidity or vapor pressure, solar radiation, wind speed, cloud cover, the date and time of the year; and long term seasonal averages. A number of prior art methods exist for making such predictions. The present invention uses any convenient prediction method.” Col. 5, lines 31 – 36: “The goal is to apply just enough water to replenish the soil to maintain healthy plants and turf without wasting water. Too much water applied will run off or percolate beyond the root depth of the plants and be lost. Not enough water will cause stress to the plants.” See also Col. 1, lines 66 – 67 and Col. 3, lines 35 – 51.)	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system for providing water to multiple fields by using a model that takes data from a network of sensors and that has a processor for applying the model to a second property as in Larsen with using a model (or application) that is determined by wilting level and field capacity and applying this model to other areas and determine the best time to irrigated a particular field or crop as in Sun with measuring the soil at different depths as in van der Lee with irrigation to full field capacity to the root zone by predicting the required water amounts using a model at different times for a particular site, without having excess water run off where the water percolates beyond the root zone as in Oliver in order to determine what frequency to water a plant based on possibly shallow root zones that require shorter water times. (Col. 2, lines 3 – 5)

Response to Arguments

After applicant’s filed response and argument dated December 10, 2021, attorney requested an interview, and on 1/19/2022 examiner and attorney Bathurst discussed the references of Larsen and Sun; (see attached PTO-413 form).  Subsequent to that interview, applicant filed a supplemental response and amended claim 1 that now includes previous claim 6 and maintained the argument discussed in the interview for claims 9 and 17; and also argues that Oliver does not teach the amended portions of claim 1 (including previously claim 6).  Examiner is not persuaded by either arguments.
Applicant argues that neither Larsen nor Sun teach or suggest applying a soil moisture model from a first field to the second field.  Examiner is not persuaded by this argument.  Larsen teaches in paragraph 0031 multiple prediction models. Larsen in paragraph 0055 a prediction value for soil moisture levels for a specific property and paragraph 0029 teaches using the model for not only for a user’s property, but also for a remote property; “remote" means a property other than the specific user's property.” (Par. 0029, line 20)   Larsen paragraph 0040 states: “Model generator 304 may include one or more computing systems configured to generate prediction models to estimate soil moisture at a specific property using the weather and/or watering data in relation to ground truth soil moisture levels. Thus the combined paragraphs of 0029 and 0040 of Larsen means that a model is created which is used for more than one property.  Examiner agrees that Larsen does not mention a “second field” or a “second irrigation time,” but this is not persuasive that the model isn’t being used for a different location and another future time based on the cited paragraphs. Larsen even states in paragraph 0030, line 12 that: “The machine learning algorithms may update and tailor the prediction models based on the ground truth. The prediction system may output a prediction of soil moisture levels at the property based on the analysis of data from remote locations, such as soil moisture data at a remote location.” This statement would not make sense if the model was not being used at more than one location at different times other than the first time.  Sun also teaches simulations at various geographic locations. (Par. 0073)  Sun paragraphs 0061 and 0081 support applying simulations of learning routines to at least one crop.  Sun also teaches wilting point data and soil moisture levels or field capacity when creating the model. (Par. 0038 and 0049) 
Examiner is also not persuaded that Oliver does not teach the amended portion, (originally claim 6 elements) of "the first field irrigation time and the second field irrigation time provide irrigation water above field capacity for the soil depth at the crop rootzone resulting in irrigation water percolation to the crop rootzone.”  The full citation is state above in the rejection for amended claim 1.  Oliver uses Evapotranspiration (ET) values that can be predicted using simple or complex models/algorithms that take into consideration root zone and root depth to determine the amount and time to water. Column 2, line 61 states: “Future meteorological data predictions can be updated or modified as new data becomes available…” Oliver in column 2 and column 5, line 45 states “for a particular site.”  Thus, Oliver in its methods and apparatus is not limiting use of just one site at one time. Oliver uses the model to predict ET values at a future time for any cite and uses root zone or root depth in the calculation of when and how much to irrigate.  Therefore Larsen and Sun teach the previous claim 1 and independent claims 9 and 17 based on claim 1; and Larsen, Sun, and Oliver teach the amended claim 1 which now includes previous claim 6.  The same references were used in the current rejection and therefore this action is a final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Singh et al. (US PG Pub. 20210073925) teaches an irrigation planning system that uses root zone depth, field capacity, and percolation to determine an irrigation time period.  (Par. 0025 – 0029)  Singh also teaches a minimum required soil moisture for a specific crop considering field capacity and wilting point of a crop. (Par. 0049). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116